internal_revenue_service department of the treasury index numbers washington d c contact person telephone number number release date cc dom fi p plr-103235-99 date may in reference to legend parent state state - - - administrator - primary obligor - x insurance_company - grandparent - fund - guaranty policy - dear this responds to the letter dated date and to the supplemental letters dated february 24th march 29th april 14th 19th 20th and 26th submitted to the internal_revenue_service on behalf of parent by its representative that january 26th letter requested rulings that for purposes of federal_income_tax law and sec_831 of the internal_revenue_code the contracts pursuant to which primary obligor provides coverage for a manufactured product against mechanical breakdown beyond the coverage afforded by the manufacturer’s warranties qualify as insurance contracts and that primary obligor will be treated as an insurance_company the supplemental letters provided additional information to the internal_revenue_service in connection with that request parent a state holding_company is the parent of a consolidated_group that includes primary obligor and x insurance_company both state corporations parent owns of the stock of both primary obligor and x insurance_company primary obligor is in the business of issuing new and used vehicle extended service agreements esas relating to new and used automobiles to the general_public members of the general_public consumers purchase those esas through unrelated automobile dealers dealers when a consumer purchases a new or used automobile from a participating dealer the dealer will offer them an esa an esa offers the purchaser the contractholder protection against economic loss for expenses related to mechanical breakdown and repair of a covered vehicle the esas also cover a portion of the towing costs and costs of a rental replacement automobile but do not cover incidental or consequential damages such as property damage personal injury inconvenience or loss of vehicle use there is no obligation under an esa to pay the costs of repair that are covered by a manufacturer’s warranty the esas are administered by administrator administrator is wholly owned by grandparent which also owns parent administrator is ineligible to join in the filing the federal consolidated_return which includes taxpayer’s income and expenses administrator is responsible for preparing weekly claims paid and claims pending reports supplying forms advertising and promotional materials and investigating and processing all claims presented under the esa program the relationship between a contractholder a dealer administrator primary obligor and x insurance_company is detailed in part under the other important contract provisions term of the esas as follows in return for your payment for this agreement and subject_to its terms you will be provided the protection described herein the selling dealers agree that all sums paid_by you under the terms of this agreement excluding a commission retained by the selling dealer will be submitted on your behalf to the administrator primary obligor and others and primary obligor will be primarily liable to you for payment of valid claims under this agreement your benefits under this agreement are insured by x insurance_company under the terms of an esa primary obligor reimburses the dealer for covered repair costs less the stated deductible to be paid_by the contractholder for parts and labor primary obligor does not provide repair services to the contractholder but merely reimburses the repairing facility for costs of automotive repairs covered under an esa the dealer negotiates with the contractholder the amount the contractholder is charged in connection with the contractholder’s acquisition of an esa regardless of the amount the contractholder pays the dealer must remit to administrator a set amount for each esa sold the dealer is entitled to retain the difference between that set amount and the amount the contractholder pays in connection with the acquisition of the esa from the amounts remitted by the dealer administrator pays a designated amount to primary obligor which agrees to pay all covered claims a portion of the amount remitted by the dealer is retained by administrator as a fee and a portion is paid_by administrator on behalf of primary obligor to x insurance_company primary obligor states that its primary business activity consists of the issuance of esas and that its sole revenues consist of the funds paid to it in consideration of its obligation to pay all covered claims under the esas and the investment_income on such funds in the event a contractholder cancels coverage under an esa prior to its expiration date primary obligor makes a payment to the contractholder of an amount equal to a portion of the esa’s purchase_price pursuant to a stated formula the dealer is required to reimburse primary obligor for a portion of that payment that portion is computed with reference to the amount retained by the dealer on the sale of the relevant fsa apart from the amount attributable to the difference between the set amount the dealer is required to remit to the administrator and the amount the contractholder pays in order to obtain the esas the dealer may be entitled to receive certain experience payments from primary obligor the dealer primary obligor and administrator enter into a experience payment agreement detailing the method of computing those payments which are stated to be based on the performance of the fund the experience payment agreement is intended to control the costs of labor and parts by providing an incentive to dealers that only reasonable and necessary repairs are made to covered vehicles all benefits payable under the esas by primary obligor are guaranteed by x insurance_company pursuant to a guaranty policy x insurance_company is subject_to regulation as an insurance_company in state in the event primary obligor is unable to satisfy a valid loss claim under the esas x insurance_company guarantees payment of the claims to the contractholders x insurance_company is entitled to indemnification from or subrogation against primary obligor if x insurance_company pays any sum which primary obligor is required to pay under the esas rulings requested taxpayer requests a ruling that for purposes of the federal_income_tax law and sec_831 i the esas qualify as insurance contracts and ii primary obligor qualifies as an insurance_company applicable law and rationale whether an entity is an insurance_company for federal_income_tax purposes depends on the character of the business it actually does in the taxable_year sec_1_831-3 of the regulations states that for purposes of sec_831 and sec_832 the term_insurance company means only those companies which qualify as insurance_companies under former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations states that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies whether an entity is an insurance_company for federal_income_tax purposes depends on the character of the business it actually does in the taxable_year if an entity is primarily engaged in the issuance of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies then the entity is subject_to tax as an insurance_company regardless of its classification under state law sec_1_831-3 and sec_1_801-3 of the regulations revrul_83_172 1983_2_cb_106 revrul_71_404 1971_2_cb_260 see also 285_us_182 102_f2d_89 5th cir neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk shifting and risk distributing id pincite case law has defined an insurance_contract as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 66_tc_1068 aff’d 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the loss to the insurer if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance proceeds see revrul_92_93 1992_2_cb_45 permitting a parent company to deduct the premiums_paid to the insurance subsidiary for group-term_life_insurance on an employee of the parent risk_distribution incorporates the statistical phenomenon known as the law of large numbers 811_f2d_1297 9th cir when additional statistically independent risk exposures are insured an insurance company’s potential total loss increases as does the uncertainty regarding the amount of that loss as uncertainty regarding the company’s total loss increases however there is an increase in the predictability of the insurance company’s average loss total loss divided by the number of exposure units that is when the sample number increases the probability density function of the average loss tends to be more concentrated around the mean due to this increase in predictability there is a downward trend in the amount of capital a company needs per risk unit to remain at a given level of solvency see revrul_89_61 1989_1_cb_75 based on the description of the esas we conclude those contracts are insurance contracts and not prepaid service contracts unlike prepaid service contracts the esas are aleatory contracts under which primary obligor for a fixed price is obligated to indemnify a contractholder for the economic loss arising from the failure of a system or a part during the contract period because primary obligor does not provide any repair services the contracts are not prepaid service contracts further by accepting a large number of risks primary obligor distributed the risk of loss under the esas so as to make the average loss more predictable based on the facts and representations as stated above it is held that for federal_income_tax purposes i the esas issued by primary obligor are insurance contracts and ii primary obligor will be an insurance_company within the meaning of sec_831 and the regulations thereunder so long as its primary and predominant business is issuing esas taxpayer states that primary obligor includes in its gross written premiums the entire amount contractholders pay to the dealers in connection with their acquisition of the esas and that primary obligor treats as a commission expense an amount equal to the difference between that amount and the amount the dealers are contractually obliged to pay to the administrator no ruling has been requested and no opinion is expressed regarding whether primary obligor’s gross premiums include the entire amount the contractholders pay to the dealers in connection with their acquisition of the esas or whether any amount is deductible as a commission expense further no opinion is expressed as to the tax treatment of the transactions discussed herein under the provisions of any other section of the code and regulations which may also be applicable or to the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically covered by the above holdings this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to taxpayer’s next tax federal_income_tax return sincerely yours assistant chief_counsel financial institutions and products by signed donald j drees jr donald j drees jr senior technician reviewer branch
